Citation Nr: 1141483	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  09-43 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1981 to May 1981 and from December 1990 to June 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In the rating decision in April 2009, the RO also denied the claims for service connection for COPD, diabetes mellitus II, skin cancer, a stroke, and a left hand bone disorder.  In his notice of disagreement received in April 2009, the Veteran expressed disagreement with all claims denied.  In his substantive appeal and in a written document received in November 2009, the Veteran clearly indicated his intent to withdraw the claims of COPD, diabetes mellitus II, skin cancer, a stroke, and a left hand bone disorder.  38 C.F.R. § 20.204 (2011).  The Board therefore does not have jurisdiction of these claims and the claims are not addressed in this decision. 

In August 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

In a rating decision in February 2011, the RO denied the application to reopen claims for service connection for aching bones/joint pain, stroke/neurological symptoms, and stomach/GI conditions, all to include as due to undiagnosed illness.  In the same rating decision, the RO granted service connection for anxiety disorder and assigned a rating of 10 percent.  As the Veteran has not initiated an appeal of these claims, the claim has not been developed for appellate review by the Board.  The Veteran does have the remainder of the one-year period from February 17, 2011, to file a notice of disagreement.

Following the issuance of the supplemental statement of the case in May 2011, the Veteran submitted additional evidence in support of his claims and waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After a preliminary review, the Board has determined that further development is needed.

In September 2007, the Veteran developed the first signs of what was eventually diagnosed as a cerebral vascular accident (i.e., a stroke).  At first, his VA caregivers and private caregivers where the Veteran lived attributed the symptoms to other causes.  Later records, however, indicate the Veteran went to the Jewish Hospital in Louisville, Kentucky, where the diagnosis of a stroke was confirmed.  VA has obtained the VA records and the records from the local private hospital, but not the records from the Jewish Hospital of Louisville, Kentucky.  Thereafter, starting in July 2008, the Veteran began complaining of migraine headaches.  

The Board finds there is a reasonable possibility that the records could help substantiate the claim.  The record also suggests that there may be records from additional private caregivers other than those already identified and obtained by VA.  Therefore, VA should send the Veteran a letter asking him to submit or authorize VA to obtain the records from Jewish Hospital of Louisville, Kentucky and any other private caregiver who treated the Veteran for the stroke or migraine headaches.  

During the August 2011 hearing, the Veteran asserted that his headaches began during his service in the Persian Gulf, or may be secondary to the service-connected anxiety disorder.  Notably, the grant of service connection for anxiety disorder, from February 2011, post-dated the rating decision currently on appeal.  The Board thus finds that a VA examination addressing the etiology of the claimed migraine headaches is warranted.  38 C.F.R. § 3.159(c)(4) (2011).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter addressing the provisions of 38 C.F.R. § 3.310 and asking him to either submit or to authorize VA to obtain the records of any private medical provider, including the Jewish Hospital in Louisville, Kentucky, pertaining to treatment of his stroke and/or his migraine headaches.  If the search for such records has negative results, documentation to this effect must be added to the claims file.

2.  Obtain Louisville VAMC records since July 2010.  If the search for such records has negative results, documentation to this effect must be added to the claims file.

3.  The Veteran should next be afforded a VA neurological examination to ascertain the nature and etiology of the claimed migraine headaches.  The claims file must be reviewed by the examiner in conjunction with the examination.  Based upon the claims file review, the Veteran's own reported history, and the examination findings, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the claimed migraine headaches: 1) are etiologically related to service; or 2) were caused or permanently worsened beyond natural progression by his service-connected anxiety disorder.  

This opinion must be supported by a complete rationale in a typewritten report.

4.  After the development has been completed, adjudicate the claim, including on a secondary service connection basis in relation to the service-connected anxiety disorder.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


